Citation Nr: 1715460	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  15-42 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that subsequent rating decisions were issued in February 2015 and July 2015.  The Veteran submitted new evidence within one year of the February 2014 rating decision and as a result, that decision did not become final.  The Board also notes that all three rating decisions were issued by different RO's.  As the most recent one was issued by the Los Angeles RO and the Veteran's most recent address is in California, jurisdiction is appropriately with the Los Angeles RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served as a U.S. Air Force weapons mechanic including a tour of duty in Thailand.  In a November 2012 claim for service connection and in correspondence in November 2013 that he developed hypertension in 1969, that his base in Thailand was sprayed to kill foliage, and that he was directed to take salt tablets daily.

The August 2015 VA examiner determined that it was less likely than not that the Veteran's hypertension is related to his military service, citing service treatment records and a 1991 diagnosis of hypertension.  As will be explained, the Board finds that this medical opinion needs clarification to address the Veteran's specific contentions and potential secondary service connection.

In a November 2013 statement, the Veteran reported that he was required to take two daily salt tablets while serving in southeast Asia.  Personnel records confirm that he was stationed in Thailand.  The clarifying opinion should address this contention.

Secondly, in the Veteran's September 2014 statement in support of PTSD and separate September 2014 statement, he suggests a link between his hypertension and PTSD symptoms.  As a result, an opinion regarding the potential relationship between the Veteran's currently diagnosed hypertension and service-connected PTSD should be provided.

Finally, in the previously mentioned November 2013 statement, the Veteran seems to assert that he was exposed to an herbicide agent while stationed in southeast Asia.  Personnel records confirm that the Veteran was stationed at Ubon Air Base in Thailand from January 1966 to October 1966.  For United States Air Force Veterans serving at certain Thai Air Bases during the Vietnam era, including Ubon, herbicide exposure should be acknowledged on a facts found or direct basis if the Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  38 C.F.R. § 3.307 (a)(6)(ii).  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  While hypertension is not a presumptive condition for herbicide exposure under 38 C.F.R. § 3.309 (e), the RO should clarify if the Veteran is asserting that he was exposed to an herbicide agent while serving at Ubon Air Base, and if so, the examiner should provide an opinion regarding the potential link between the Veteran's hypertension and possible exposure to the designated herbicide agents on a direct basis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Contact the Veteran to clarify if he is contending that he served around the perimeter of the Ubon Air Base in Thailand or was otherwise exposed to the designated herbicide agents.  If so, request that the Veteran explain the nature, circumstances, frequency, and severity of the exposure.

3.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's hypertension.  It is up to the discretion of the examiner if a VA examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the record, the examiner is asked to provide opinions as to the following: 

a) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's active service.  

In doing so, please discuss the Veteran's contentions that:
i) required salt tablets caused his hypertension, and 
ii) exposure to an herbicide agent caused his hypertension.

b) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by the Veteran's service-connected PTSD, or any other service-connected disability.

c) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD, or any other service-connected disability.

If the service-connected PTSD, or any service-connected disability, aggravates hypertension, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.
3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




